IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOND SEELS, ADMINISTRATOR OF             : No. 484 EAL 2017
THE ESTATE OF TERRI SEELS-DAVILA,           :
DECEASED, AND RAYMOND SEELS, IN             :
HIS OWN RIGHT,                              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
TENET HEALTH SYSTEM HAHNEMANN,              :
LLC, D/B/A HAHNEMANN UNIVERSITY             :
HOSPITAL AND PHILADELPHIA HEALTH            :
& EDUCATION CORPORATION AND                 :
DREXEL UNIVERSITY COLLEGE OF                :
MEDICINE,                                   :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.